 1

 2

 3

 4                                UNITED STATES DISTRICT COURT
 5                                        DISTRICT OF NEVADA
 6                                                   ***
 7    GERALD L. REEVES,                                       Case No. 2:18-cv-01174-GMN-GWF
 8                                           Plaintiff,
             v.                                                             ORDER
 9
      NANCY A. BERRYHILL,
10    Acting Commissioner of Social Security,
11

12                                          Defendant.
13
            This matter is before the Court on Plaintiff’s Application to Proceed In Forma Pauperis
14
     (ECF No. 1), filed on June 27, 2018.
15
                                              BACKGROUND
16
            Plaintiff alleges a claim against the Social Security Administration (SSA), challenging its
17
     denial of disability insurance benefits and supplemental security income. Plaintiff alleges that at
18
     all times relevant to this action, he was disabled as defined by the Social Security Act. Plaintiff
19
     claims that the Social Security Commissioner, initially and upon reconsideration, denied his
20
     applications for disability insurance benefits. Plaintiff states that he timely requested review of
21
     the ALJ’s decision with the Appeals Council, which was denied on March 26, 2018. Plaintiff
22
     filed two requests for an extension of time to file civil action on May 23, 2018 and June 22,
23
     2018. Plaintiff now seeks judicial review of that final agency decision.
24
     ...
25
     ...
26
     ...
27
     ...
28
                                                          1
 1                                              DISCUSSION

 2               I.   Application to Proceed In Forma Pauperis

 3          Plaintiff filed this instant action and attached a financial affidavit to his application and

 4   complaint as required by 28 U.S.C. § 1915(a). Having reviewed Plaintiff’s financial affidavit

 5   pursuant to 28 U.S.C. § 1915, the Court finds that Plaintiff is unable to pre-pay the filing fee.

 6   Therefore, Plaintiff's request to proceed in forma pauperis in federal court is granted.

 7          II.       Complaint

 8          Plaintiff brings suit against the SSA alleging that he was wrongfully denied disability

 9   insurance benefits and supplemental security income. Federal courts only have jurisdiction to

10   conduct judicial review of the SSA’s final decisions. See 42 U.S.C. § 405(g); Klemm v. Astrue,

11   543 F.3d 1139, 1144 (9th Cir. 2008); see also Cilifano v. Sanders, 430 U.S. 99, 107–09 (1977).

12   Plaintiff appears to have fully exhausted his administrative remedies with the SSA. The Court

13   will therefore allow Plaintiff’s complaint to proceed as a petition for judicial review of a final

14   agency decision. Accordingly,

15          IT IS HEREBY ORDERED that Plaintiff's Application to Proceed In Forma Pauperis

16   (ECF No. 1) is granted. Plaintiff shall not be required to pre-pay the full filing fee of four

17   hundred dollars ($400.00).

18          IT IS FURTHER ORDERED that the Clerk of the Court shall file the Complaint (ECF

19   No. 1-2).

20          IT IS FURTHER ORDERED that the Clerk of the Court shall serve the Commissioner

21   of the Social Security Administration by sending a copy of summons and Complaint by certified

22   mail to: (1) Office of the Regional Chief Counsel, Region IX, Social Security Administration,

23   160 Spear Street, Suite 899, San Francisco, California 94105, and (2) the Attorney General of the

24   United States, Department of Justice, 950 Pennsylvania Ave. NW, Washington DC 20530.

25          IT IS FURTHER ORDERED that the Clerk of the Court shall issue summons to the

26   United States Attorney for the District of Nevada, and deliver the summons and Complaint to the

27   U.S. Marshal for service.

28
                                                       2
 1          IT IS FURTHER ORDERED that Defendants shall have sixty (60) days from the date

 2   of service to file their answer or responsive pleading to Plaintiff’s Complaint in this case.

 3          IT IS FURTHER ORDERED that henceforth, Plaintiff shall serve upon Defendant, or

 4   their attorney if they have retained one, a copy of every pleading, motion, or other document

 5   submitted for consideration by the court. Plaintiff shall include with the original paper submitted

 6   for filing a certificate stating the date that a true and correct copy of the document was mailed to

 7   Defendant or their counsel. The court may disregard any paper received by a district judge,

 8   magistrate judge, or the Clerk which fails to include a certificate of service.

 9          Dated this 2nd day of November, 2018.
10

11
                                                            GEORGE FOLEY, JR.
12                                                          UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                       3
